DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The petition to revive the instant application under the unintentional provisions of 37 CFR 1.137(a) was granted on 7/25/2022. The response filed 6/13/2022 has been entered. Claims 1-20 remain pending in this application. Applicants arguments have overcome the rejections under 35 U.S.C. U.S.C. §§ 112(a) and 112(b) previously submitted in the Non-Final Office action mailed 12/10/2021.

Claim Objections
Claim 11 is  objected to because of the following informalities:  the closing parenthesis “)” should be deleted after “signal” in line 6.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the first subportion" in line 3.  There is insufficient antecedent basis for this limitation in the claim. It seems this limitation should instead be “the right subportion”. Claim 3 also recites the same and is rejected by virtue of dependency from claim 2.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 11, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by International Patent Publication No. WO 2012/136744, hereinafter Crockford. 
Regarding claim 1,  Crockford teaches a method for electrical signal processing comprising: 
generating, from an array of electrodes distributed across a plane (electrodes 101-104 in Fig. 1; electrodes 401-406 in Fig. 4):
an electrocardiogram (ECG) signal from a left subportion and a right subportion of the array of electrodes (“a single Lead I ECG reading to be recorded as the potential different between EP sensors 101 and 102,” pg. 20, lines 30-31; “each of the outputs from EP sensors 401, 403, and 405…is paired with each of the outputs from EP sensors 402, 404, and 406,” pg. 29, lines 12-15), the left subportion and the right subportion forming, during use, a circuit (Fig. 1) across an inferior sagittal plane of a user (the mat can also be used for feet, pg. 18, lines 29-32; pg. 21, lines 15-17); 
a first noise signal from the left subportion of the array of electrodes; a second noise signal from the right subportion of the array of electrodes (“It can be advantageous to use EP sensors of the mat with which the user is not engaged…to measure movement or vibration of the user,” pg. 27, lines 31-33; “this signal can be used in the filtering algorithms to remove or suppress the effects of vibrations from the ECG signal,” pg. 28, lines 2-3); and 
generating a de-noised ECG signal upon processing the ECG signal with at least one of the first noise signal and the second noise signal (“perform filtering of signals from the electric potential sensors at each user interaction region in dependence on the movement signal from the respective movement sensing means,” claim 28; “said filtering comprises cancellation or suppression of features in the signal from the electric potential sensor that are common to the signal from the electric potential sensor and the movement signal from the respective movement sensing means,” claim 29; “movement sensing means are... an EP sensor,” claim 30).  
Regarding claim 11, Crockford teaches a method for electrical signal processing comprising: 
generating, from an array of electrodes distributed across a plane (electrodes 101-104 in Fig. 1; electrodes 401-406 in Fig. 4): 
electrical signals from a first left subportion and a first right subportion (user interaction regions for engaging with left and right hands comprise left and right subportions; see first user interaction region 407 and second user interaction region 408 in Fig. 4, for example) of the array of electrodes, the electrical signals comprising at least one of an electrocardiogram (ECG) signal (“a single Lead I ECG reading to be recorded as the potential different between EP sensors 101 and 102,” pg. 20, lines 30-31; “each of the outputs from EP sensors 401, 403, and 405…is paired with each of the outputs from EP sensors 402, 404, and 406,” pg. 29, lines 12-15) and an impedance plethysmogram (IPG) signal; 
a noise signal from at least one of a second left subportion and a second right subportion of the array of electrodes (“It can be advantageous to use EP sensors of the mat with which the user is not engaged (e.g. sensors 104 and 104 of figure 1) to measure movement or vibration of the user,” pg. 27, lines 31-33; “this signal can be used in the filtering algorithms to remove or suppress the effects of vibrations from the ECG signal,” pg. 28, lines 2-3); 
generating a de-noised electrical signal upon isolating the noise signal from the electrical signals (“perform filtering of signals from the electric potential sensors at each user interaction region in dependence on the movement signal from the respective movement sensing means,” claim 28; “said filtering comprises cancellation or suppression of features in the signal from the electric potential sensor that are common to the signal from the electric potential sensor and the movement signal from the respective movement sensing means,” claim 29; “movement sensing means are... an EP sensor,” claim 30).  
Regarding claim 17, Crockford teaches a system (Fig. 1) for electrical signal processing comprising: 
a substrate (“insulating material of the mat,” pg. 20, line 22); 
an array of electrodes coupled to the substrate (electrodes 101-104, Fig. 1); 
an electronics subsystem in communication with the array of electrodes (“each sensor feeds its data to an analogue to digital converter 116,” pg. 19, lines 10-17; see also feedback loop 113, link 110, and data processing system/control unit 112, Fig. 1); and
 a computing subsystem comprising components of the electronics subsystem (control unit 112 and other components 127, 128, 129 of Fig. 1) and comprising a non-transitory computer-readable storage medium (data store 118 is “preferably local to the control unit,” pg. 20, lines 4-5) containing computer program code for (“the control unit is operable to process the data is accordance with a set of algorithms stored at data store 118,” pg. 20, lines 3-4): 
generating electrical signals, comprising at least one of an electrocardiogram (ECG) signal and an impedance plethysmogram (IPG) signal, from a left subportion and a right subportion of the array of electrodes (“a single Lead I ECG reading to be recorded as the potential different between EP sensors 101 and 102,” pg. 20, lines 30-31), the left subportion of electrodes and the right subportion of electrodes forming, during use, a circuit (Fig. 1) across an inferior sagittal plane of a user (user interaction regions for engaging with left and right feet comprise left and right subportions, pg. 8, lines 11-13; the mat can also be used for feet, pg. 18, lines 29-32; pg. 21, lines 15-17), 
generating a first noise signal from the left subportion and a second noise signal from the right subportion of the array of electrodes (EP sensors used as movement sensors in each user interaction region generate noise signals from respective left and right user interaction regions, claims 28-30), and 
generating a de-noised ECG signal upon processing the electrical signals with the first and the second noise signals (“perform filtering of signals from the electric potential sensors at each user interaction region in dependence on the movement signal from the respective movement sensing means,” claim 28; “said filtering comprises cancellation or suppression of features in the signal from the electric potential sensor that are common to the signal from the electric potential sensor and the movement signal from the respective movement sensing means,” claim 29; “movement sensing means are... an EP sensor,” claim 30).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 9, 10, 13, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Crockford, as applied to claims 1, 11, and 17 above, and further in view of U.S. Patent Application Publication No. US 2017/0188845, hereinafter Banet. The filing date of Banet (January 5, 2016) is later than the filing date of International Application No. PCT/CA2015/051120 to which the instant application claims priority. However, as noted in the Non-Final Rejection mailed 12/10/2021, the instant claims 1-20 are not entitled to the benefit of the earlier applications since the prior-filed application, Application No. 15/743,154, fails to provide adequate support for generating first and second noise signals as recited in claim 1, 11, and 17. Thus, Banet qualifies as prior art for the instant application.
Regarding claims 2, 3, 13, and 19, Crockford teaches a plurality of electrodes placed on a mat that generate an ECG signal across hands or feet (Figs. 1, 4) and that having multiple pairs of electrodes allows for a more accurate signal (“it is advantageous to provide a plurality of EP sensors for engagement with the user at each user interaction region,” pg. 28, lines 31-33; “Through the use of statistical averaging over the sensors allocated to a limb (e.g. hand or foot) a cleaner signal can be acquired and in a shorted space of time,” pg. 32, lines 6-9). Crockford further teaches embodiments of the mat can comprise electrodes under the balls of the feet (pg. 15, line 19; pg. 19, line 6; pg. 22, line 10), big toes (pg. 22, line 11), or heels (pg. 7, lines 33; pg. 30, line 11; claim 22) but does not explicitly teach both anterior and posterior electrodes in the ECG mat for feet. Banet teaches an analogous ECG capturing mat in the form of a scale (Figs. 4-5). Banet explicitly teaches four electrodes 212A, 212B, 213A, 213B for contacting the feet and sensing bioelectric signals (paragraph 86).
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Crockford such that ECG signals are measured across the inferior sagittal plane using both anterior and posterior electrode pairs, as taught by Banet Figs. 4-5. Crockford teaches using multiple pairs of electrodes provides sensor redundancy and improves signal quality and suggests placement of electrodes under the balls of the feet or under the heels, but does not specifically show an embodiment comprising two pairs of electrodes. Thus, one would be motivated to look at similar arrangements in the art to achieve better signal quality, and Banet shows that anterior and posterior electrode pairs for measuring ECG signals across the feet is known in the art (Figs. 4-5; “the electrode 213B may be electrically connected to its neighboring electrode 212B to collect additional bioelectric signals for the ECG waveform,” paragraph 79). Since Crockford and Banet both teach measuring ECG signals across the feet using electrodes integrated into a floormat (Crockford Figs. 1, 4; Banet Figs. 4-5), such a modification could be carried out with predictable results. Thus, Crockford in view of Banet teaches measuring an ECG signal across a posterior pair of electrodes and an anterior pair of electrodes. 
Regarding claim 9, Crockford does not teach the array of electrodes is distributed across a conductive surface of a weighing scale. Banet teaches the array of electrodes is distributed across a conductive surface of a weighing scale (“electrodes 212A, 212B, 213A, 213B that are secured to the metal base 202,” paragraph 92), and wherein the method further comprises generating a weight distribution signal of the user from forces induced at the conductive surface (load cells 205A-205D, Fig. 4) contemporaneously with generating the ECG signal from the array of electrodes at the conductive surface (“Force caused by the user’s weight presses down against each load cell…processed by a microprocessor on the circuit board to determine the user’s weight,” paragraph 86; “sense bioelectric signals that…yield ECG…waveforms. Simultaneously…the Floormat measures signals from embedded load cells,” paragraph 28).
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Crockford such that the array of electrodes is distributed across a conductive surface of a weighing scale, as taught by Banet paragraph 92 and Figs. 4-5. By incorporating the electrodes into a scale, a user is able to measure their weight, and Banet teaches that being able to measure various health parameters in the same time allows for ease of use and better physiological monitoring (“ease of use may increase compliance…the measurement system can calculate trends in a user's physiological parameters, thereby allowing better detection of certain disease states and/or management of chronic conditions,” paragraph 63). Thus, one would be motivated to make integrate the electrode array of Crockford into a weighing scale in order to improve its functionality, as taught by Banet paragraph 63.
Regarding claim 10, Crockford does not explicitly teach extracting, from the array of electrodes, an impedance plethysmography signal. Crockford in view of Banet suggests an arrangement comprising two electrodes under each foot and measuring ECG signals across anterior and posterior electrode pairs (see rejection of claims 2 and 3 above). Banet further teaches measuring an impedance plethysmography signal across an anterior and posterior electrode pair underneath a foot (“electrode 212A in the Floormat 200 injects a similar electrical current…while the other 212B senses a similar bioelectric signal. Such a measurement is typically referred to as bio-impedance,” paragraph 77). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Crockford such an impedance plethysmography signal can be extracted from the array of electrodes, as taught by Banet paragraph 77. By measuring impedance with the same electrodes, the device can have increased functionality, and Banet teaches that being able to measure various health parameters in the same time allows for ease of use and better physiological monitoring (paragraph 28; “ease of use may increase compliance…the measurement system can calculate trends in a user's physiological parameters, thereby allowing better detection of certain disease states and/or management of chronic conditions,” paragraph 63). Thus, one would be motivated to make extract an impedance signal from the electrodes in order to improve the ECG mat functionality, as taught by Banet.
Regarding claim 18, Crockford teaches that the EP sensors used to measure the electrical signal can comprise commercial ECG sensors (pg. 20, lines 24-26) or copper (pg. 25, line 6), but Crockford does not explicitly teach the array of electrodes comprises a conductive polymer electromechanically coupled to the substrate. Banet teaches that the electrodes in the floormat can comprise conductive foam, hydrogels, or conductive rubbers (paragraph 32).
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Crockford such that the electrodes are made from conductive polymers such as hydrogels or conductive rubbers, as taught by Banet (paragraph 32). One would be motivated to do so because various electrode materials were known in the art, as shown by Banet and Crockford, and the substitution of one electrode material for another to perform the same measurement would be predictable to one of ordinary skill in the art.

Claims 4, 5, 12, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Crockford, as applied to claims 1 and 11 above, and further in view Banet and U.S. Patent No. 5,704,365, previously cited in the Non-Final Office Action mailed 12/10/2021 and hereinafter Albrecht.
Crockford teaches a plurality of electrodes placed on a mat that generate an ECG signal across hands or feet (Figs. 1, 4) and that having multiple pairs of electrodes allows for a more accurate signal (“Through the use of statistical averaging over the sensors allocated to a limb (e.g. hand or foot) a cleaner signal can be acquired and in a shorted space of time,” pg. 32, lines 6-9). Crockford further teaches using an EP sensor that is not engaged with the user to provide a movement signal for a respective, e.g., left or right, user interaction region and filtering out the movement signal as noise from the ECG signal (pg. 27, lines 31-33; claims 28-30). Crockford in view of Banet teaches measuring ECG signals from anterior and posterior electrode pairs (see reasoning above in the rejections of claims 2, 3, and 13) and measuring a thoracic bio-impedance (see rejection of claim 10 above). Crockford in view of Banet still does not explicitly teach or suggest generating the first noise signal from left anterior and left posterior electrodes and generating the second noise signal from right anterior and right posterior electrodes.
Albrecht teaches analogous art related to reducing noise in ECG measurements. More specifically, Albrecht teaches that electrodes may pick up a primary signal, i.e., an ECG signal, and also a secondary signal, i.e., an impedance, that will share the same motion induced noise as the ECG signal (“variations in the impedance of an electrode reflect the baseline noise introduced into the signal,” col. 6, lines 1-2; “trans-thoracic impedance may be measured as a proxy for baseline noise resulting from respiration,” col. 7, lines 10-12; “In performing electrode noise reduction, the processor 105 uses multiple equivalent ECG signals and multiple impedances to reduce noise in an ECG signal produced by a lead,” col. 24, lines 57-60).
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Crockford in view of Banet such that noise signals are measured across the inferior sagittal plane using a left anterior and left posterior electrode pair and a right anterior and right posterior electrode pair. Crockford teaches using an EP sensor that is not engaged with the user to provide a movement signal for a respective, e.g., left or right, user interaction region (pg. 27, lines 31-33; claims 28-30), but by instead deriving a baseline noise from the impedance of the ECG electrodes, as taught by Albrecht (col. 5, lines 57-67 and col. 6, lines 1-3; col. 24, lines 57-60), one can reduce the total number of electrodes needed and reduce the complexity and size of the device. This modification could be carried out with reasonable expectations since Albrecht’s teaching are relevant to reducing noise in ECG signals. Thus, Crockford in view of Banet and Albrecht teaches measuring noise signals from anterior and posterior electrodes within each user interaction region. 
Regarding claim 4, Crockford in view of Banet and Albrecht teaches generating the first noise signal from a left anterior electrode and a left posterior electrode of the left subportion of the array of electrodes (Crockford teaches measuring a motion signal within each user interaction region, claims 28-29; Banet paragraph 77 teaches measuring an impedance across left posterior electrode 212A and left anterior electrode 212B; Albrecht teaches using impedance signals as a measure of noise in the ECG signal, col. 5, lines 57-67 and col. 6, lines 1-3).  
Regarding claim 5, Crockford in view of Banet and Albrecht teaches generating the second noise signal from a right anterior electrode and a right posterior electrode (electrodes 213A, 213B in Banet Fig. 4) of the right subportion of the array of electrodes (Crockford teaches measuring a motion signal within each user interaction region, claims 28-29; Banet paragraph 77 teaches measuring an foot impedance across anterior and posterior electrodes; Albrecht teaches using impedance signals as a measure of noise in the ECG signal, col. 5, lines 57-67 and col. 6, lines 1-3).
Regarding claim 12, Crockford in view of Banet and Albrecht teach the first left subportion and the second left subportion share at least one of a left anterior electrode and a left posterior electrode (electrodes 212A, 212B, Banet Figs. 4-5), and wherein the first right subportion and the second right subportion share at least one of a right anterior electrode and a right posterior electrode (electrodes 213A, 213B, Banet Figs. 4-5).  
Regarding claim 15, Crockford in view of Banet and Albrecht teach generating a first noise signal from a left anterior electrode and a left posterior electrode of the second left subportion and a second noise signal from a right anterior electrode and a right posterior electrode of the second right subportion (Crockford teaches measuring a motion signal within each user interaction region, claims 28-29; Banet paragraph 77 teaches measuring an foot impedance across anterior and posterior electrodes; Albrecht teaches using impedance signals as a measure of noise in the ECG signal, col. 5, lines 57-67 and col. 6, lines 1-3).  
Regarding claim 20, Crockford in view of Banet and Albrecht teach the electronics subsystem comprises architecture comprising a first ECG channel coupled to the left anterior electrode and the right anterior electrode (electrodes 212B, 213B, paragraph 79), a second ECG channel coupled to the left posterior electrode and the right posterior electrode (electrodes 212A, 213A; “the EP sensor pairs that provide a differential signal from which the ECG is identified comprise two sensors of the same type,” Crockford pg. 30, lines 15-16) and a summation circuit for the first noise signal and the second noise signal (“a noise suppression model is defined to express the low-noise output signal as a combination of the redundant ECG signals and the impedance signals,” Albrecht col. 7, lines 36-37).  

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Crockford, as applied to claims 1 above, and further in view of U.S. Patent Application Publication No. US 2016/0345851, hereinafter Brockway.
Crockford teaches using an EP sensor that is not engaged with the user to provide a movement signal for a respective, e.g., left or right, user interaction region and filtering out the noise from the ECG using the movement signal (pg. 27, lines 31-33; claims 28-30). Crockford does not explicitly teach or suggest performing an adaptive filtering operation. Brockway teaches analogous art related to filtering noise from an ECG signal. Brockway teaches processing a digitized ECG signal using adaptive filtering techniques and a noise reference signal from a skin electrode (“reference signal N2 is acquired independently by a skin electrode, separate from the skin electrodes that produced input signal 502…ECG signal S1 is extracted by minimizing mean square error between input signal 502 and the reference signal N2,” paragraph 41; see also paragraph 40). Brockway more specifically teaches that adaptive filtering can comprise least mean square or affine projection operations (paragraph 41).
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Crockford such that noise signals from both user interaction regions are provided as a combined noise reference signal in an adaptive filtering operation, as taught by Brockway paragraphs 40-41. One would be motivated to do so because Crockford already teaches using a skin electrode to generate a noise signal that is filtered out of the ECG signal, and Brockway teaches a more complex filtering operation also using a skin electrode as reference (Fig. 4, paragraphs 40-41). By combining the noise signals as reference for an adaptive filtering operation, one would be able to filter out both left and right noise signals and reduce the error of the ECG signal in one operation. Thus, Crockford in view Brockway teaches summing left and right noise signals and using an adaptive filtering operation comprising a least mean square or affine projection operation (Brockway Fig. 4, paragraphs 40-41). 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Crockford, as applied to claim 1 above, and further in view of Banet and Brockway.
Crockford teaches an ECG sensing mat that generated an ECG signal across the feet (Fig. 1). Crockford in view of Banet (see reasoning in the rejection of claims 2, 3 above) teaches generating an anterior ECG signal from an anterior subportion of the array of electrodes (electrodes 212B, 213B, Banet Fig. 4, paragraph 77) and a posterior ECG signal from a posterior subportion of the array of electrodes (Banet electrodes 212A, 213A; “the EP sensor pairs that provide a differential signal from which the ECG is identified comprise two sensors of the same type,” Crockford pg. 30, lines 15-16). Crockford in view of Banet does not explicitly teach or suggest segmenting the ECG signals, performing quality assessments and reconstructing a de-noised ECG signal. 
Brockway teaches processing a multi-channel ECG signal by decomposing the ECG, removing noise components (“spatially selective filtering, principle component analysis, independent component analysis, or periodic component analysis are used either alone or in combination to identify subcomponents that contain more noise energy than signal energy,” paragraph 49), and reconstructing the ECG signal to output a denoised ECG (Fig. 8; “subcomponents identified as associated with noise in processes 804 and 805 are removed and the residual subcomponents are used to reconstruct a denoised ECG signal for each ECG channel,” paragraph 54). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Crockford and Banet such that a Multi-Domain Signal Processing method is implemented to reduce noise in the ECG signal, as taught by Brockway paragraphs 49-54. One would be motivated to do so in order to reduce the signal to noise ratio of the ECG signal, as shown in Brockway Fig. 9, and further improve the ECG measurements. Thus, Crockford in view of Banet and Brockway teaches all limitations of claim 8.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Crockford in view of Banet, as applied to claim 13 above, and further in view of Brockway.
Crockford in view of Banet teaches an ECG sensing mat that generates an anterior ECG signal from an anterior subportion of the array of electrodes (electrodes 212B, 213B, Banet Fig. 4, paragraph 77) and a posterior ECG signal from a posterior subportion of the array of electrodes (Banet electrodes 212A, 213A; “the EP sensor pairs that provide a differential signal from which the ECG is identified comprise two sensors of the same type,” Crockford pg. 30, lines 15-16). Crockford in view of Banet does not explicitly teach or suggest segmenting the ECG signals, performing quality assessments and reconstructing a de-noised ECG signal. 
Brockway teaches processing a multi-channel ECG signal by decomposing the ECG, removing noise components (“spatially selective filtering, principle component analysis, independent component analysis, or periodic component analysis are used either alone or in combination to identify subcomponents that contain more noise energy than signal energy,” paragraph 49), and reconstructing the ECG signal to output a denoised ECG (Fig. 8; “subcomponents identified as associated with noise in processes 804 and 805 are removed and the residual subcomponents are used to reconstruct a denoised ECG signal for each ECG channel,” paragraph 54). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Crockford and Banet such that a Multi-Domain Signal Processing method is implemented to reduce noise in the ECG signal, as taught by Brockway paragraphs 49-54. One would be motivated to do so in order to reduce the signal to noise ratio of the ECG signal, as shown in Brockway Fig. 9, and further improve the ECG measurements. Thus, Crockford in view of Banet and Brockway teaches all limitations of claim 14.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Crockford in view of Banet and Albrecht, as applied to claim 15 above, and further in view of Brockway.
Crockford in view of Banet and Albrecht teach an ECG mat comprising four electrodes and generating noise signals from a left anterior electrode and a left posterior electrode and from a right anterior electrode and a right posterior electrode (Crockford teaches measuring a motion signal within each user interaction region, claims 28-29; Banet paragraph 77 teaches measuring an foot impedance across anterior and posterior electrodes; Albrecht teaches using impedance signals as a measure of noise in the ECG signal, col. 5, lines 57-67 and col. 6, lines 1-3). Albrecht further teaches that adaptive filtering can be used to reduce noise in an ECG signal (col. 3, lines 40-49), but Crockford, Banet, and Albrecht in combination do not teach or suggest that adaptive filtering comprises an affine projection or least squares operation.
Brockway teaches analogous art related to filtering noise from an ECG signal. Brockway teaches processing a digitized ECG signal using adaptive filtering techniques and a noise reference signal from a skin electrode (“reference signal N2 is acquired independently by a skin electrode, separate from the skin electrodes that produced input signal 502…ECG signal S1 is extracted by minimizing mean square error between input signal 502 and the reference signal N2,” paragraph 41; see also paragraph 40). Brockway more specifically teaches that adaptive filtering can comprise least mean square or affine projection operations (paragraph 41).
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Crockford, Banet, and Albrecht such that the impedance signals from both user interaction regions are provided as a combined noise reference signal in an adaptive filtering operation, as taught by Brockway paragraphs 40-41. One would be motivated to do so because Crockford already teaches using a skin electrode to generate a noise signal that is filtered out of the ECG signal, and Albrecht suggests using an adaptive filtering operation. Brockway teaches a more complex filtering operation also using the skin electrodes as reference (Fig. 4, paragraphs 40-41). By combining the left and right impedance signals as reference for an adaptive filtering operation, one would be able to filter out both left and right noise signals and reduce the error of the ECG signal in one operation. Thus, Crockford, Banet, Albrecht, and Brockway teaches summing left and right noise signals and using an adaptive filtering operation comprising a least mean square or affine projection operation (Brockway Fig. 4, paragraphs 40-41). 

Response to Arguments
Applicant’s arguments, see pgs. 7-11, filed 6/13/2022, with respect to the rejections of claims 1-20 under 35 U.S.C. § 112(a), claims 8 and 14 under 35 U.S.C. § 112(b), and claims 1-5 under 35 U.S.C. § 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Crockford. Banet, Albrecht, Brockway are relied on as secondary references, as elaborated above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chahine et al. (WO 2019/134032) teaches a mat with a plurality of conductive sensors distributed across a surface of the mat to measure bio-impedance and ECG signals (Abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICE L ZOU whose telephone number is (571)272-2202. The examiner can normally be reached Monday-Friday 9-7 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NAVIN NATNITHITHADHA/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        

/ALICE LING ZOU/Examiner, Art Unit 3791